         Case 1:21-cv-00396-RJL Document 16-2 Filed 08/13/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CAIRN ENERGY PLC and
 CAIRN UK HOLDINGS LIMITED,

                               Petitioners,
                                                       Case No. 1:21-cv-00396-RJL
        v.

 REPUBLIC OF INDIA,

                               Respondent.



                                    [PROPOSED] ORDER

       Upon consideration of the Republic of India’s Motion to Dismiss the Petition to Confirm

an Arbitration Award, and any responses and replies thereto, it is on this ____ day of

______________, 2021, hereby:

       ORDERED that the Republic of India’s Motion to Dismiss is GRANTED, and further

       ORDERED, that the Petition is DISMISSED with prejudice.




SO ORDERED

Date: ______________, 2021




                                                 ____________________________________
                                                 Honorable Richard J. Leon
                                                 United States District Court Judge
        Case 1:21-cv-00396-RJL Document 16-2 Filed 08/13/21 Page 2 of 2




Copies to:


 Mark McNeill                                 Carolyn B. Lamm
 Dennis H. Hranitzky                          Nicolle Kownacki
 Debra O’Gorman                               David Riesenberg
 QUINN EMANUEL URQUHART & SULLIVAN            WHITE & CASE LLP
 LLP                                          701 Thirteenth Street, NW
 51 Madison Avenue, 22nd Floor                Washington, DC 20005
 New York, NY 10010                           202-626-3600
 212-849-7030                                 clamm@whitecase.com
 markmcneill@quinnemanuel.com                 nkownacki@whitecase.com
 dennishranitzky@quinnemanuel.com             david.riesenberg@whitecase.com
 debraogorman@quinnemanuel.com

 Florentina Dragulescu Field
 QUINN EMANUEL URQUHART & SULLIVAN
 LLP
 1300 I Street NW, Suite 900
 Washington, District of Columbia 20005
 202-538-8000
 florentinafield@quinnemanuel.com




                                          2
